--------------------------------------------------------------------------------


IT Services Agreement between Intelbahn Inc. and Andriy Zolotoiy  

IT SERVICES AGREEMENT

Between
Intelbahn Inc.
(Referred to herein as “Client”)
314 - 837 West Hastings St. Vancouver BC V6C3N6

And

Andriy Zolotoiy
(Referred to herein as “ZOLOTOIY”)
55 Falling River Dr. Richmond Hill ON L4S2R2

RECITALS:     A. ZOLOTOIY possesses the requisite technical skill and expertise
to perform and deliver the Services as describe herein;     B. Client desires to
retain technical and professional personnel as independent contractors on a per
project basis;     NOW THEREFORE THIS AGREEMENT WITNESS THAT in consideration of
the mutual promises and covenants contained herein and other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged by
the Parties), the Parties hereto hereby covenant and agree as follows:


1. SERVICES     (a) Generally: ZOLOTOIY shall perform information technology
consulting services (the “Services”) for and on behalf of Client in accordance
with the terms and conditions contained in this Agreement. All such Services
shall be performed at the business site of the Client.     (b) Assigned
Personnel: ZOLOTOIY hereby agrees that for the entire Term of this Agreement
ANDRIY ZOLOTOIY shall be assigned to perform the Services herein. ZOLOTOIY may
reassign ANDRIY ZOLOTOIY to other projects, as long as involvement in such
projects does not violate the hourly commitments described in this agreement and
as long as those involvements do not hinder ANDRIY ZOLOTOIY’s capacity to work
for the Client.     (c) Skill: ZOLOTOIY represents that it and ANDRIY ZOLOTOIY
possess sufficient technical experience, knowledge and training to perform the
Services and to deliver the Work Product (as hereinafter defined). ZOLOTOIY
shall perform all Services for Client in a careful, professional and workmanlike
manner.


1


--------------------------------------------------------------------------------




IT Services Agreement between Intelbahn Inc. and Andriy Zolotoiy  


(d) Code of Conduct: ZOLOTOIY shall observe all of Client’s rules and policies
relating to security of, access to, or use of Client’s premises. ZOLOTOIY shall
observe Client’s rules and policies relating to the use of Client’s property.
ZOLOTOIY shall comply at all times with all applicable laws, regulations, codes
and standards. ZOLOTOIY shall not remove any property of the Client, including
any proprietary or confidential information, from the Client’s premises without
the prior written consent of Client.     (e) Provision of Information: With
respect to all subject matter, including, without limitation, any and all ideas,
processes, designs, methods and know-how, which ZOLOTOIY will disclose or use
the performance of the Services, and which are not assigned to Client herein,
ZOLOTOIY hereby represents that it has the right to make such disclosure and use
without liability to others and such disclosure shall not infringe the
Intellectual Property Rights (as hereinafter defined) of any other person.    
2. CLIENT’S OBLIGATIONS     The Client will be responsible for providing and
maintaining the microcomputer and development tools necessary for ZOLOTOIY to
perform the Services.     3. TERM     The term of this Agreement shall commence
on July 7, 2008 and expire on June 30, 2009 (the “Term”).     4. FEES AND
PAYMENT     (a) Fees: In consideration of ZOLOTOIY performing the Services
herein, Client will pay   ZOLOTOIY fees according to the following schedule,
plus applicable taxes:   i. A non-recoverable retainer of $35,500.00 due upon
execution of this contract.   ii. $11,260.00 monthly for the term of the
contract.     (b) Invoicing and Payment: ZOLOTOIY will invoice the Client on the
first day of each month in advance of all work. Payment will be due within
thirty-five (35) days after receipt of the invoice from ZOLOTOIY. Each invoice
shall clearly show and identify the resource person and/or service being charged
under the invoice and will include the monthly rate, total charge for the period
and applicable GST.     (c) Expenses: Unless otherwise agreed by the parties,
ZOLOTOIY agrees that it will not incur any expenses for Client’s account,
without Client’s prior written approval.     (d) Taxes: Client is responsible
for all sales, use, excise, goods and services, value added, and like taxes,
except income taxes, which ZOLOTOIY is required to collect for the performance
of the Services. Client is not required to pay nor is it liable or responsible
for, and ZOLOTOIY agrees to indemnify and hold Client harmless against, any
penalty, additional taxes, costs or interest that may be assessed or levied
resulting from failure of ZOLOTOIY to file any return, form, or information
statement that may be required by any taxing authority. ZOLOTOIY is


2

--------------------------------------------------------------------------------


IT Services Agreement between Intelbahn Inc. and Andriy Zolotoiy  


responsible for any deductions or remittances, which may be required by law,
including without limitation, any premiums related to any unemployment benefit
plan, disability insurance plan, health insurance plan, pension plan or any
similar benefit plan.     5. INDEPENDENT CONTRACTOR     ZOLOTOIY is an
independent contractor, and this Agreement does not create the relationship of
employer and employee, or of principal and agent, between the Client and
ZOLOTOIY and/or between the Client and officers, employees or agents of
ZOLOTOIY. ZOLOTOIY shall have no authority to contract for or bind the Client in
any manner and shall not represent itself as an agent of Client or as otherwise
authorized to act for or on behalf of Client. ZOLOTOIY and/or ANDRIY ZOLOTOIY
shall have no status as employee or any rights to any benefits that Client
grants to its employees. ZOLOTOIY shall perform the Services under the general
direction of Client’s project manager. ZOLOTOIY shall determine, in its sole
discretion, the manner and the means by which such Services shall be performed,
subject to the provisions of this Agreement.     6. OWNERSHIP     (a)
Intellectual Property Rights: ZOLOTOIY acknowledges and agrees that all
worldwide right, title and interest including, without limitation, all
Intellectual Property Rights (as hereinafter defined) in and to any and all
deliverables, including without limitation software programs, derivative works,
products, designs and other results of the services performed hereunder
(collectively the “Work Product”) including, without limitation, each and every
discovery, invention or improvement which may be conceived or developed as a
result of or in connection with the Services performed hereunder, shall be the
sole property of Client. To the extent that ZOLOTOIY may, under applicable law,
be entitled to claim any ownership interest in the Work Product, and to give
effect to the foregoing sentence, ZOLOTOIY hereby agrees to assign, and does
hereby assign, to Client all Intellectual Property Rights in and to the Work
Product.     (b) Definition: For the purposes of this Agreement, “Intellectual
Property Rights” means (A) any and all proprietary rights provided under (i)
patent law, (ii) copyright law, (iii) trademark law, (iv) design patent or
industrial design law, (v) semiconductor chip or mask work law, (vi) trade
secrets or (vii) any other statutory provision or common law principle
applicable to this Agreement or the Services and any Work Product developed
hereunder which may provide a right in either (a) ideas, formulae, algorithms,
concepts, inventions, or know-how generally, including trade secret law, as long
as such formulae, algorithms, concepts, inventions, or know- how’s are developed
directly in conjunction with or as a result of work done for the Client and not
previously developed by ZOLOTOIY or (b) the expression or use of such ideas,
formulae algorithms, concepts, inventions or know-how; and (B) any and all
applications, registrations, licenses, sub-licenses, franchises, agreements or
any other evidence of a right in any of the foregoing;     (c) Moral Rights:
ZOLOTOIY shall obtain, in writing from each of ZOLOTOIY’s employees performing
Services hereunder, and in a form satisfactory to Client acting reasonably, a
waiver expressly and irrevocably waiving in favour of ZOLOTOIY and Client, any
and all moral


3

--------------------------------------------------------------------------------


IT Services Agreement between Intelbahn Inc. and Andriy Zolotoiy  


rights arising under the Copyright Act (Canada) as amended (or any successor
legislation) or at common law that such employee, as author of the Work Product,
has with respect to any copyrighted or copyrightable portion of the Work Product
(the “Copyright Work”) prepared by such employee, including, without limitation,
the right to attribution of authorship, the right to restrain any distortion,
mutilation or other modification of the Copyright Work, and the right to
prohibit any use of the Copyright Work in association with a product, service,
cause or institution that might by prejudicial to such employee’s honour or
reputation.

    (d)

Further Assurances: During and after the term of this Agreement, ZOLOTOIY shall
from time to time as and when requested by Client and at Client’s expense, (i)
execute all papers and documents and perform all other acts necessary or
appropriate, in the discretion of Client, to evidence or further document
Client’s ownership of the Work Product and the Intellectual Property Rights
therein, and (ii) assist Client in obtaining, registering, maintaining and
defending for Client’s benefit (which defense shall be at Client’s expense
except to the extent such defense is made in connection with any claim or other
event covered by ZOLOTOIY’s indemnity obligation contained in Section 8(b)
hereof), all Intellectual Property Rights in the Work Product in any and all
countries as Client may determine in its sole discretion.


7. WARRANTIES       (a) Warranties: ZOLOTOIY represents and warrants to Client
that:       (i) ZOLOTOIY has the full unencumbered right and entitlement to
assign all Intellectual Property Rights transferred and assigned in this
Agreement and the ownership and exploitation by Client of the Work Product, as
contemplated by this Agreement, will not violate or infringe any Intellectual
Property Rights of any other person;       (ii) title to the Work Product and
all media, materials and supplies housing the Work Product delivered hereunder
shall pass to Client in accordance with the terms hereof free and clear of all
liens and encumbrances;       (iii) ZOLOTOIY has made no Intellectual Property
Rights registrations of any nature in any jurisdiction in the world in respect
of the Work Product including copyright, patent and trade-mark registrations;
and       (iv) the Work Product is an original work of authorship developed by
ZOLOTOIY for Client.


8 INDEMNITY     (a) Client’s Indemnity to ZOLOTOIY: The Client shall indemnify
and save harmless ZOLOTOIY, its officers, employees and agents from and against
all claims, liabilities and demands arising out of any wrongful or negligent act
of the Client, its officers, employees or agents, in relation to the subject
matter of this Agreement.


4

--------------------------------------------------------------------------------


IT Services Agreement between Intelbahn Inc. and Andriy Zolotoiy  


(b) ZOLOTOIY’s Indemnity to Client: ZOLOTOIY shall defend, indemnify and hold
harmless Client, its officers, employees and agents from and against any and all
claims, liabilities and demands arising out of any wrongful or negligent act of
ZOLOTOIY, its officers, employees or agents, in relation to the subject matter
of this Agreement.       9. TERMINATION       (a) For Convenience: The agreement
may be terminated by the Client or by ZOLOTOIY with thirty (30) days prior
written notice.       (b) For Breach: In addition, this Agreement may be
terminated at any time by either party, immediately upon written notice to the
other party, if such other party commits or allows any breach of any provision
of this Agreement which is incurable or which is curable but not cured within
five (5) days after written notice hereof to such party. Termination of this
Agreement shall be in addition to any and all other legal rights that either
party may have against the other, and all remedies shall be cumulative.      
(c) Effect of termination: Upon the termination of this Agreement for any
reason, ZOLOTOIY shall cease performing all Services contemplated hereunder and
ZOLOTOIY shall immediately deliver to Client:       (i) all Work Product and all
documents, media or items containing, in whole or part, any Confidential
Information (as defined in the Confidentiality Agreement);       (ii) all
equipment, tools, identification cards, security passes and other materials
owned by Client and furnished to ZOLOTOIY to facilitate the performance of the
Services by ZOLOTOIY; and       (iii) when requested by Client, a notarized
affidavit executed by an officer of ZOLOTOIY certifying that ZOLOTOIY has fully
performed all termination obligations contemplated by this Section 9(c) and that
no items or copies of the above-mentioned materials remain in ZOLOTOIY’s
possession or control.


(d) Survival: In addition to this Section 9(d), the following Sections shall
survive the termination of this Agreement for any reason whatsoever: Sections
4(d) and 9(c) and Articles 6, 7 and 8.     10. CONFIDENTIALITY     Concurrently
with this Agreement, ZOLOTOIY shall execute Client’s standard form
Confidentiality Agreement.     11. MISCELLANEOUS     (a) Notice: All notices or
other communications hereunder shall be deemed to have been duly given and made
if in writing and if served by personal delivery upon the party for whom it is


5

--------------------------------------------------------------------------------


IT Services Agreement between Intelbahn Inc. and Andriy Zolotoiy  


intended, if delivered by registered or certified mail, return receipt
requested, or by a national courier service, or if sent by fax (receipt of which
is confirmed, with a copy delivered by certified mail), to the party at the
address first set forth above, or such other address as may be designated in
writing hereafter, in the same manner, by such party. Any such notification
shall be deemed delivered (a) upon receipt, if delivered personally, (b) on the
next business day, if sent by national courier service for next business day
delivery or if sent by fax.

    (b)

Governing Law: This Agreement shall be governed by, and construed and enforced
in accordance with, the laws in force in the Province of Ontario (excluding any
conflict of laws rule or principles which might refer such construction to the
laws of another jurisdiction). The parties hereto agree to submit to the
jurisdiction of the courts of the Province of Ontario and waive any objection
relating to improper venue or forum non conveniens to the conduct of any
proceeding in any such court.

    (c)

Modifications: This Agreement may be modified only upon written agreement by the
parties hereto.

    (d)

Severability: In the event that any provision (or any portion of a provision) of
this Agreement shall for any reason be held by a court of competent jurisdiction
to be invalid, illegal, or unenforceable for any reason, such invalidity,
illegality or unenforceability shall not affect any other provision hereof and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision (or portion of a provision) had never been contained herein in regards
to that particular jurisdiction.

    (e)

Assignment: Neither this Agreement nor any of the rights or obligations
hereunder may be assigned by either party without the prior written consent of
the other party.

    (f)

Entire Agreement: This Agreement contains the entire understanding of the
parties concerning the subject matter hereof and supersedes all prior
discussions, negotiations and understandings of the parties.

    (g)

No Agency. Nothing herein shall be deemed to constitute either Party as an
agent, representative or employee of the other Party, or both Parties as joint
venturers or partners for any purpose. Each Party shall act solely as an
independent contractor and shall not be responsible for the acts or omissions of
the other Party. Neither Party will have the authority or right to represent or
obligate the other Party in any way except as expressly authorized by this
Agreement.

    (h)

Counterparts and Facsimile Execution and Delivery: This Agreement may be
executed in counterparts, each of which shall be deemed to be an original and
both of which together shall constitute one and the same instrument. To evidence
its execution of an original counterpart of this Agreement, a party may send a
copy of its original signature on the execution page hereof to the other party
by facsimile transmission and such transmission shall constitute delivery of an
executed copy of this Agreement to the receiving party as of the date of receipt
thereof by the receiving party or such other date as may be specified by the
sending party as part of such transmission.


6

--------------------------------------------------------------------------------


IT Services Agreement between Intelbahn Inc. and Andriy Zolotoiy  

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed as of this 9th day of July, 2008.

ANDRIY ZOLOTOIY INTELBAHN INC.             Signature: /s/ Andriy Zolotoiy
Signature: /s/ Christine Kilbourn       Christine Kilbourn   President


7

--------------------------------------------------------------------------------